Case 1:19-cv-05894-LGS-DCF Document 100 Filed 11/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLINI
Plaintiff,
Case No.: 1:19-cv-05894-LGS-DCF
-against-
STIPULATION OF DISMISSAL
75 & 81 ORCHARD ASSOCIATES LLC,
SASSAN MAHFAR, ERWIN SCHROTTNER,
ANDREW CHASE and GRAZ RESTAURANT,

Defendants.

Plaintiff DINO ANTOLINI and Defendants 75 & 81 ORCHARD ASSOCIATES LLC,
SASSAN MAHFAR, ERWIN SCHROTTNER, ANDREW CHASE and GRAZ RESTAURANT, by
and through their respective attorneys, hereby stipulate that Plaintiff dismisses all claims that would
require a jury trial, including the New York State, New York City and common law claims included

within the Complaint (Dkt. No. 1) pursuant to Fed.R.Civ.P. Rule 41(a).

Dated: November 10, 2020

Eustace, Epstein, Prezioso & Yapchanyk

 

 

 

Stuart H. Finkelstein, Esq. Anthony Tomari Esq.
338 Jericho Turnpike 55 Water St. Ste 28th FI.
Syosset, New York 11791 New York, NY 10041
Tel. (718) 261-4900 212-612-4035

Attorney for Plaintiff atomari@eustacelaw.com

Attorney for Defendants

 

 

516-357-3000
Keegan. Sapp@Rivkin.com
